          Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 1 of 44



                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


     VINDOLOR, LLC,

                Plaintiff                             Case No. 6:19-cv-00338


                v.                                    JURY TRIAL DEMANDED


     TARGET CORPORATION,

                Defendant


                        PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff Vindolor, LLC (“Vindolor”) hereby asserts the following claims for

 patent infringement against Defendant Target Corportion. (“Defendant” or “Target”),

 and alleges as follows:

                                      THE PARTIES

1.      Vindolor is a limited liability company organized and existing under the laws of

the Texas with its principal place of business at 3616 Far West Blvd, Suite 117-292,

Austin, Texas 78731.

2.      Defendant is a corporation organized and existing under the laws of Minnesota

with corporate address of 1000 Nicollet Mall, Minneapolis, MN 55403.

                             JURISDICTION AND VENUE

3.      This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq.

This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

4.      Defendant has committed acts of infringement in this judicial district.
            Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 2 of 44



5.     Defendant has a regular established place of business in this judicial district at

5300 S MoPac Expy, Austin, Texas 78749.

6.     Defendant has infringed U.S. Patent No. 6,213,391 (“the ’391 Patent”) in Texas

by, among other things, engaging in infringing conduct within this judicial district. For

example, Defendant has purposefully and voluntarily sold one or more infringing

products, as described below, in this judicial district.

7.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b).

                           OVERVIEW OF THE ’391 PATENT

8.     Vindolor is the owner, by assignment, of the ’391 Patent, entitled PORTABLE

SYSTEM FOR PERSONAL IDENTIFICATION BASED UPON DISTINCTIVE

CHARACTERISTICS OF THE USER, which issued on April 10, 2001. A copy of the ’391

Patent is attached as Exhibit A.

9.     The ’391 Patent describes in detail and claims inventions in systems conceived by

William H. Lewis for electronic personal identification.

10.    As described in the following passages from the specification of the ’391 Patent,

there were problems and shortcomings in the then-existing field of portable electronic

personal identification systems. Id. at col. 3, l. 47 – col. 7, l. 13.

11.    Claim 1 of the ’391 Patent recites:

       1.       A portable identification system comprising

       [a]      a storage medium for storing electronic data;

       [b]      one or more inputs; one or more outputs;

       [c]      a verifying means for determining user authorization or non-authorization,
                said verifying means receiving data from at least one of said one or more
                inputs, which data is derived from biometric or other distinctive
                characteristics of the user, said verifying means generating an

PLAINTIFF’S ORIGINAL COMPLAINT                                                          2
           Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 3 of 44



               identification profile for each user, wherein said identification profile is
               determined from said data, and

       [d]     a code generator employing at least one code generating algorithm for
               generating one or more access codes based upon said identification profile
               wherein at least one of the said one or more access codes is an identification
               specific digital signature.

Id. at col. 12, ll. 24-37.

12.    The claimed invention of the ’391 Patent recites an ordered combination of

elements that were not conventional in prior portable electronic personal identification

systems.

13.    For example, claim 1 of the ’391 Patent recites a verifying means element that

determines the user authorization prior to the code generator element generating an

access code that is an identification specific digital signature. Because the code generator

generates the access code after the verifying means determines the user authorization,

the claimed invention of the ’391 Patent improves security and reduces the risk of a data

breach of the portable electronic personal identification system because the access code

is not stored and available on the portable identification system.

14.    As another example, claim 1 of the ’391 Patent recites a verifying means element

that generates an identification profile and a code generator that generates an access

code based on the identification profile. By generating the access code based on the

generated identification profile, the claimed invention of the ’391 Patent improves

security and reduces the risk of a fraudulent transaction because a false profile cannot

be inserted into the claimed system.

15.    Additionally, by generating an access code that is an identification specific digital

signature, the claimed invention of the ’391 Patent improves efficiency and security of


PLAINTIFF’S ORIGINAL COMPLAINT                                                             3
           Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 4 of 44



the portable electronic identification system because the access code functions as an

authorization code for another system as well as it functions to identify the user in a

single access code.    The combination of an access code and identification signature

reduces the data transmitted from the personal identification system in order to

authorize access and identify the user.        The combination of an access code and

identification signature also reduces the risk of fraudulent transactions because a

successful fraudulent access code would need to incorporate identification specific digital

signature characteristics as well as an appropriate authorization code. The generation

of an access code that is an identification specific digital signature was not conventional

at the time the ’391 Patent application was filed.

16.    As appreciated from the substance and disclosure of the ’391 Patent application,

the record disclosed from the examination of the ’391 Patent, including the statements in

the notice of allowance, the record of the prior art identified and considered by the

examiner, and the patents and patent applications citing to and discusses the ’391

Patent, the claimed inventions of the ’391 Patent:

              increase the accuracy of portable electronic personal identification systems,
               which had been an issue with prior systems;

              improve the security and portability of portable electronic personal
               identification systems, which had been an issue with prior systems;

              improve personal identification security of portable electronic personal
               identification systems, which had been an issue with prior systems;

              improve the ease and flexibility of use of portable electronic personal
               identification systems, which had been an issue with prior systems;

              decrease fraudulent transactions associated with the use portable
               electronic personal identification systems, which had been an issue with
               prior systems;

PLAINTIFF’S ORIGINAL COMPLAINT                                                            4
            Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 5 of 44



               improve the uniqueness of access codes generated by portable electronic
                personal identification systems, which had been an issue with prior
                systems;

               improve the complexity of access codes generated by portable electronic
                personal identification systems while improving its ease of using the
                portable electronic personal identification systems, which had been an
                issue with prior systems;

               improve the security and uniqueness of access codes generated by portable
                electronic personal identification systems by generating an access code that
                is an identification specific digital signature, which had been an issue with
                prior systems;

               improve the security and uniqueness of access codes generated by portable
                electronic personal identification systems by generating an access code that
                is identification specific, which had been an issue with prior systems;

               improve portable electronic personal identification systems by requiring
                positive identification prior to granting access to a secure objective, which
                had been an issue with prior systems;

               reduce risks associated with security and data breaches of portable
                electronic personal identification systems, which had been an issue with
                prior systems;

               reduce infrastructure, support, and maintenance of portable electronic
                personal identification systems, which had been an issue with prior
                systems;

               increase the efficiencies of portable electronic personal identification
                systems, which had been an issue with prior systems;

               reduce infrastructure, support, and maintenance of portable electronic
                personal identification systems, which had been an issue with prior
                systems; and

               are directed to improvements in the electronic personal identification
                technology itself and not directed to generic components performing
                conventional activities.

See, e.g., id. at col. 1, l. 16 – col. 12, l. 39, infra.


PLAINTIFF’S ORIGINAL COMPLAINT                                                             5
          Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 6 of 44



17.    The ’391 Patent describes and claims novel and inventive technological

improvements and solutions to such problems and shortcomings, including an improved

portable system for personal identification based on distinctive characteristics of the

user. Id. at col. 3, l. 35 – col. 12, l. 39.

18.    The ʼ391 Patent describes and claims systems that solve a technical problem—

how to provide a portable identification system with accurate means of identifying a

particular known or unknown person that utilizes a biometric input and generates an

access code that is an identification specific digital signature. Id.

19.    The technological improvements and solutions described and claimed in the ’391

Patent were not conventional or generic at the time of their respective inventions but

involved novel and non-obvious approaches to the problems and shortcomings prevalent

in the art at the time. Id.

20.    The inventions claimed in the ’391 Patent involve and cover more than just the

performance of well-understood, routine or conventional activities known to the industry

prior to the invention of such novel and non-obvious systems and devices by the ’391

Patent inventor. Id.

21.    The inventions claimed in the ’391 Patent represent technological solutions to

technological problems. The written description of the ’391 Patent describes in technical

detail each of the limitations of the claims, allowing a person of ordinary skill in the art

to understand what the limitations cover and how the non-conventional and non-generic

combination of claim elements differ markedly from and improved upon what may have

been considered conventional or generic. Id.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            6
          Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 7 of 44



22.   As demonstrated above by its frequent citation (over 265) by the United Stated

Patent Office in other later-issued patents, reexaminations, and patent applications, the

’391 Patent represents a fundamental technical improvement in the area of electronic

identification systems.

“USPTO Patent Full-Text and Image Database – ref/6213391” (“USPTO Patent

Search”),             available             at         http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO1&Sect2=HITOFF&d=PALL&p=1&u=%2Fnetahtml%2FPTO%2Fsrc

hnum.htm&r=1&f=G&l=50&s1=6213391.PN.&OS=PN/6213391&RS=PN/6213391 (last

accessed April 9, 2018), “USPTO Patent Application Full Text and Image Database”

(“USPTO          Patent           Application       Search”),      http://appft.uspto.gov/

netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&p=1&u=%2Fnetahtml%2FPTO%2Fsearch-

bool.html&r=0&f=S&l=50&TERM1=6213391&FIELD1=&co1=AND&TERM2=&FIELD

2=&d=PG01 (last accessed April 9, 2018).

23.   These patents were issued to such companies as:

              Amazon Technologies, Inc.,

              American Express Travel Related Services Company, Inc.,

              Apple, Inc.,

              AT&T Corp.,

              Bell South Intellectual Property Corporation,

              Citicorp Development Center, Inc.,

              Exxonmobile Research & Engineering Company,

              First Data Corporation,


PLAINTIFF’S ORIGINAL COMPLAINT                                                          7
           Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 8 of 44



              First USA Bank, N.A.,

              Fujitsu Limited,

              International Business Machines Corporation,

              JP Morgan Chase Bank,

              Mastercard International, Inc.,

              Motorola, Inc.,

              Palm, Inc.,

              Securecard Technologies, Inc.,

              Sprint Communications Company, L.P.,

              The Western Union Company, and

              Visa U.S.A., Inc.

USPTO Patent Search.

24.    The portable identification system of claim 1 of the ’391 Patent includes a storage

medium, one or more inputs, one or more outputs, a verifying means, and a code

generator, all working together in a specific way to determine a user’s authorization

based on data derived from biometric or other distinctive characteristics of the user and

then to generate an access code employing a code generating algorithm to generate one

or more access codes based upon an identification profile wherein at least one of the

generated access codes is an identification specific digital signature. The claimed system

is directed to a specific, concrete, technological solution that improves personal

identification for secure transactions.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          8
         Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 9 of 44



25.    The portable identification system of Claim 1 of the ’391 Patent is tied to a

“tangible machine” (a device with a storage medium, one or more inputs, one or more

outputs, a verifying means, and a code generator, etc.) performing specific functions.

26.    The portable identification system of Claim 1 of the ’391 Patent covers security

improvements to specific portable identification systems for authorizes user’s using

access codes that are an identification specific digital signature, and thus is

fundamentally distinct from conventional methods and systems.

27.    Viewed in light of the patent's specification, the ’391 Patent claims are not directed

to basic tools of scientific and technological work, nor are they directed to a fundamental

economic practice.    In particular, the use of a code generator after verifying and

determining a user’s authorization based on data derived from biometric or other

distinctive characteristics of the user, as claimed, employing the code generating

algorithm to generate one or more access codes based upon an identification profile

wherein at least one of the generated access codes is an identification specific digital

signature is not a basic tool of scientific or technological work, nor is it directed to a

fundamental economic practice.

28.    The ʼ391 Patent claims are not directed to the use of an abstract mathematical

formula on any general-purpose computer, or a purely conventional computer

implementation of a mathematical formula, or generalized steps to be performed on a

computer using conventional activity. In particular, the use of a code generator after

verifying and determining a user’s authorization based on data derived from biometric

or other distinctive characteristics of the user, as claimed, employing the code generating

algorithm to generate one or more access codes based upon an identification profile



PLAINTIFF’S ORIGINAL COMPLAINT                                                             9
        Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 10 of 44



wherein at least one of the generated access codes is an identification specific digital

signature is not an abstract mathematical formula that is computed on any general-

purpose computer, nor does it rely on a purely conventional computer implementation of

an abstract mathematical formula, nor is it based on generalized steps to be performed

on a computer using conventional activity.

29.    The ʼ391 Patent claims are not directed to a method of organizing human activity

or to a fundamental economic practice long prevalent in our system of commerce. In

particular, the use of a code generator after verifying and determining a user’s

authorization based on data derived from biometric or other distinctive characteristics of

the user, as claimed, employing the code generating algorithm to generate one or more

access codes based upon an identification profile wherein at least one of the generated

access codes is an identification specific digital signature is not directed to a method of

organizing human activity nor is it directed to a fundamental economic practice long

prevalent in our system of commerce.

30.    The inventions claimed in the ʼ391 Patent do not take a well-known or established

business method or process and apply it to a general-purpose computer. In particular,

the use of a code generator after verifying and determining a user’s authorization based

on data derived from biometric or other distinctive characteristics of the user, as claimed,

employing the code generating algorithm to generate one or more access codes based upon

an identification profile wherein at least one of the generated access codes is an

identification specific digital signature was not a well-known or established business

method or process.

31.    The ’391 Patent was examined by Primary Examiner Karl D. Frech.



PLAINTIFF’S ORIGINAL COMPLAINT                                                           10
        Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 11 of 44



32.   The ’391 Patent was examined and approved for granting by Primary Examiner

Michael G. Lee.

33.   The ’391 Patent was examined and approved for granting by Assistant Examiner

Diane I. Lee.

34.   On November 27, 2000, Examiner Diane I. Lee issued a notice of allowance for the

’391 Patent, which is noted with her signature on the notice of allowance.

35.   Supervisory Examiner Michael G. Lee approved the issuance of the notice of

allowance for the ’391 Patent, which is noted by his signature on the notice of allowance.

36.   As stated in the notice of allowance:

      The following is an examiner’s statement of reasons for allowance: Mueller
      discloses an apparatus for identity verification using a portable data card
      having a first memory as a storage medium for storing electronic data, a
      card reader as an input device for reading data from a portable data card
      storing electronic data such as a user information (such as name, public
      key, public network key, user reference feature, and etc.), a feature
      extractor as an additional input device for extracting biometric data or
      distinctive characteristics of the user such as a voice or fingerprints and
      introducing personal identification information into the storage medium,
      and wherein the data stored on the card and the extracted personal
      identification information are introduced into the storage medium for
      generating an identification profile for each user which is determined from
      input data, outputs device, the central processing device and the security
      service station as a verifying means for determining user authorization or
      non-authorization, a processing device of the terminal receives the
      reference feature data and the DES-key from the card are encrypted with
      a public network key to form a first cryptogram which serves as an
      identification profile and wherein the identification profile is determined
      from the input data the verifying means then determines whether the user
      is authorized or not authorized, and a random number generator employing
      at least one code generator algorithm for converting the DES-key of
      identification profile into a random access code. Mueller does not disclose
      the access code generated by the code generator is an identification specific
      digital signature profile which used to encode data for secure transmission.


PLAINTIFF’S ORIGINAL COMPLAINT                                                         11
        Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 12 of 44



       Lane discloses an identification card having an input device having
       fingerprint sensor for capturing the fingerprints of the user, a storage
       medium for storing the user’s fingerprint information, a display and a
       speaker as output devices, a controller/authenticator for verifying an
       authorized user by a comparison with the stored fingerprints and the
       captured fingerprint, and upon a successful match, the output device
       provide a vidual [sic] indication with LED light and audibly indicating (i.e.,
       with tone) that the obtained user information is authenticated. Land does
       not teaches [sic] the authenticated signal is an identification specific digital
       signature profile. In view of Muller and Lane, one of ordinary skill in the
       art would not have been motivated to modify the teachings of Muller and
       Lane in order to obtain a portable identification system having a generator
       employing the code generating algorithm to transform the access code into
       an identification specific digital signature profile when the determination
       of user is made, as set forth in the claims.

’391 Patent, Notice of Allowance and Issue Fee Due (“Notice of Allowance”), Paper 21

at pp. 2-3, Nov. 27, 2000, available at

https://portal.uspto.gov/pair/view/BrowsePdfServlet?objectId=

HUMTHFZEPXXIFW4&lang=DINO (last accessed April 9, 2018).

37.    As noted in the Notice of Allowance, the portable identification system of claim 1

of the ’391 Patent does not take existing information and organize it into a new form. In

particular, the claimed system employs a code generator, after verifying and

determining a user’s authorization based on data derived from biometric or other

distinctive characteristics of the user, to generate an access code based on an

identification profile wherein at least one of the generated access codes is an

identification specific digital signature.         The system of Claim 1 generates the

identification specific digital signature access code, not to organize it, but to more

securely generate an identification specific access code.           The generation of an




PLAINTIFF’S ORIGINAL COMPLAINT                                                            12
          Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 13 of 44



identification specific digital signature was not conventional with respect to portable

electronic personal identification technology and systems.

38.   In the process of reviewing the patentability of the ’391 Patent, one or more

examiners at the USPTO reviewed and considered the disclosure of:

             U.S. Patent No. 4,148,012 to Baump et al;

             U.S. Patent No. 4,218,738 to Matyas et al;

             U.S. Patent No. 4,264,782 to Konheim;

             U.S. Patent No. 4,315,101 to Atella;

             U.S. Patent No. 4,438,824 to Mueller-Schloer;

             U.S. Patent No. 4,630,201 to White;

             U.S. Patent No. 4,804,825 to Bitoh;

             U.S. Patent No. 4,825,050 to Griffith et al;

             U.S. Patent No. 4,827,518 to Feustal et al;

             U.S. Patent No. 4,961,229 to Takahashi;

             U.S. Patent No. 4,993,068 to Piosenka et al;

             U.S. Patent No. 4,998,279 to Weiss;

             U.S. Patent No. 5,151,684 to Johnsen;

             U.S. Patent No. 5,276,444 to McNair;

             U.S. Patent No. 5,313,556 to Parra;

             U.S. Patent No. 5,386,103 to DeBan et al;

             U.S. Patent No. 5,513,272 to Bogosian, Jr;

             U.S. Patent No. 5,552,777 to Gokcebat et al;

             U.S. Patent No. 5,581,630 to Bonneau, Jr;


PLAINTIFF’S ORIGINAL COMPLAINT                                                      13
           Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 14 of 44



              U.S. Patent No. 5,594,493 to Nemirofsky;

              U.S. Patent No. 5,623,552 to Lane;

              U.S. Patent No. 5,793,027 to Baik;

              U.S. Patent No. 5,815,658 to Kuriyama;

              U.S. Patent No. 5,825,871 to Mark;

              U.S. Patent No. 5,825,882 to Kowalski et al;

              U.S. Patent No. 5,870,724 to Lowlor et al;

              German Patent Document No. 3731773 (DE);

              Japanese Patent Document No. 4-135293 (JP);

              “High-Tech Building Security”, Siuru, Bill, Popular Electronics, Dec. 1996,

               pp. 39–42, 46;

              “Who Goes There?”, Wyner, Peter, Byte, vol. 22, No. 6, Jun. 1997, pp. 70–

               80;

              “No Place to Hide”, Marsh, Ann, Porhes, Sep. 22, 1997, pp. 226–234;

              “The Generation Gap”, Vesley, Rebecca, Wired, Oct. 1997, pp. 53–56, 207;

               and

              “Look. Forward”, Internet User Magazine, Summer 1997, pp. 11, 12, 14, 21.

39.    As noted by the United States Patents, foreign patent documents, and other

publications cited by the ’391 Patent, the claimed inventions of the ’391 Patent do not

preempt the field of its invention or preclude the user of other electronic personal

identification systems.    Instead, the claims of the ’391 Patent cover very specific

technologies used on specialized devices (e.g., the use of a code generator after verifying

and determining a user’s authorization based on data derived from biometric or other


PLAINTIFF’S ORIGINAL COMPLAINT                                                          14
          Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 15 of 44



distinctive characteristics of the user, as claimed, employing the code generating

algorithm to generate one or more access codes based upon an identification profile

wherein at least one of the generated access codes is an identification specific digital

signature) while leaving open other known or unknown technology for identifying a user.

40.    Many means and methods exist for portable electronic personal identification not

covered by the claims of the ’391 Patent.        The art cited by the Examiners in the

examination of the ’391 Patent all represent patentably distinct and in some instances

prior art means and methods for electronic personal identification from those of the ’391

Patent.

                 INFRINGEMENT OF U.S. PATENT NO. 6,213,391

41.    Vindolor incorporates by reference and alleges all of the foregoing paragraphs of

this Complaint as if fully set forth herein.

42.    Prior to September 10, 2017, Defendant operated multiple retail establishments

where it offered goods for sale to customers, including, but not limited to, Apple mobile

devices and Samsung mobile devices (among others) (the “Accused Infringing Devices”).

43.    Prior to September 10, 2017, Defendant has sold the Accused Infringing Devices

in the United States, including within this judicial district.

44.    The Accused Infringing Devices are non-limiting examples that were identified

based on publicly available information, and Vindolor reserves the right to identify

additional infringing activities, products and services, including, for example, on the

basis of information obtained during discovery.

45.    The Accused Infringing Devices are portable devices that implement a portable

identification system wherein the system comprises a storage medium for storing



PLAINTIFF’S ORIGINAL COMPLAINT                                                        15
        Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 16 of 44



electronic data; one or more inputs; one or more outputs; a verifying means for

determining user authorization or non-authorization, said verifying means receiving

data from at least one of said one or more inputs, which data is derived from biometric

or other distinctive characteristics of the user, said verifying means generating an

identification profile for each user, wherein said identification profile is determined from

said data, and a code generator employing at least one code generating algorithm for

generating one or more access codes based upon said identification profile wherein at

least one of the said one or more access codes is an identification specific digital signature.

46.    Defendant has infringed claims 1 and 2 of the ’391 Patent in the United States by

using, offering to sell, and selling without authority, the Accused Devices in violation of

35 U.S.C. § 271(a).

47.    As just one non-limiting example, set forth below (with claim language in italics)

is a description of infringement of exemplary Claim 1 of the ’391 Patent in connection

with an Apple iPhone 6 and the Apple Pay service. This description is based on publicly

available information. Vindolor reserves the right to modify this description, including,

for example, on the basis of information about the Accused Products that it obtains

during discovery.

       1(a) A portable identification system comprising: –

48.    Defendant has used and has supported the Apple Pay service.

49.    Defendant’s customers have possessed Apple iPhones, such as the iPhone 6, that

support the Apple Pay service.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              16
          Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 17 of 44



50.    With the iPhone 6 configured with a customer’s credit card account, Defendant

has initiated a credit card transaction with use of a NFC-enabled credit card payment

terminal (“POS terminal”) and a connection to a credit card processing server.

51.    The iPhone 6 includes Touch ID, which provides biometric fingerprint

identification, authorization, and verification for Apple Pay.

52.    The iPhone 6 is a small, lightweight, portable, computing system.

53.    As supported by the disclosures of Apple, the iPhone 6 is a portable identification

system.




“Cashless    made    effortless”   (“Cashless     Made     Effortless”),   available    at

https://www.apple.com/apple-pay/ (last accessed April 9, 2018).




PLAINTIFF’S ORIGINAL COMPLAINT                                                         17
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 18 of 44




“Apple Pay Presentation (Sept 2014)” (“Apple Pay Presentation”), available at

https://www.youtube.com/watch?v=5ExcCyS1ZH8 (last accessed April 9, 2018).




“iPhone – Guided Tour: Apple Pay” (“iPhone – Guided Tour: Apple Pay”), available

at https://www.youtube.com/watch?v=ez-2M3C_4wU (last accessed April 9, 2018).




PLAINTIFF’S ORIGINAL COMPLAINT                                                  18
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 19 of 44




 “iOS_Security_Guide,”   (“iOS   Security”),    available   at   https://www.apple.com/

business/docs/iOS_Security_Guide.pdf, at 7 (last accessed April 9, 2018).




“Use Touch ID on iPhone and iPad - Apple Support” (“Use Touch ID”), available at

https://support.apple.com/en-us/HT201371 (last accessed April 9, 2018).




PLAINTIFF’S ORIGINAL COMPLAINT                                                      19
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 20 of 44




“iPhone 6 - Technical Specifications” (“Technical Specifications”), available at

https://support.apple.com/kb/sp705?locale=en_US (last accessed April 9, 2018).




Id.




iOS Security at 7.




PLAINTIFF’S ORIGINAL COMPLAINT                                                   20
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 21 of 44




Use Touch ID.




Technical Specifications.

      1(b) a storage medium for storing electronic data; –

54.   The iPhone 6 includes multiple memories for storing electronic data.

55.   Those memories include, RAM, flash memory, a Secure Enclave chip, and a Secure

Element.

PLAINTIFF’S ORIGINAL COMPLAINT                                                   21
        Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 22 of 44



56.   The Secure Enclave and Secure Element store enrolled fingerprint data and

payment information, including the Device Account Number.

57.   As supported by the disclosures of Apple, the enrolled fingerprint data and Device

Account Number are electronic data, and the RAM, flash memory, Secure Enclave, and

Secure Element, including associated memory circuitry, in the iPhone 6 are storage

mediums for storing electronic data.




Technical Specifications.




“Apple Pay security and privacy overview - Apple Support” (“Apple Pay Security”),

available at https://support.apple.com/en-us/HT203027 (last accessed April 9, 2018).




PLAINTIFF’S ORIGINAL COMPLAINT                                                         22
        Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 23 of 44




iOS Security at p. 7.




“About Touch ID advanced security technology” (“About Touch ID”), available at

https://support.apple.com/en-us/ht204587 (last accessed April 9, 2018).

      1(c) one or more inputs; –

58.   The iPhone 6 includes several inputs, including the Touch ID sensor and multiple

wireless radios (cellular, Wi-Fi, and NFC).

59.   The Touch ID sensor allows for the input of fingerprint images for processing into

a mathematical representation of a user’s fingerprint.

60.   The cellular and Wi-Fi radios allow for communication with Apple to receive data,

including a Device Account Number and cryptogram for use with Apple Pay.

61.   The NFC radio allows for communication with NFC-enabled credit card payment

terminals to receive data, including payment transaction details.

62.   As supported by the disclosures of Apple, the touch ID sensor, cellular radio, Wi-

Fi radio, and NFC radio associated with the iPhone 6 are inputs.

PLAINTIFF’S ORIGINAL COMPLAINT                                                       23
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 24 of 44




Technical Specifications.




Id.




PLAINTIFF’S ORIGINAL COMPLAINT                                          24
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 25 of 44




Id.




About Touch ID.




PLAINTIFF’S ORIGINAL COMPLAINT                                          25
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 26 of 44




Id.




Apple Pay Security.




PLAINTIFF’S ORIGINAL COMPLAINT                                          26
        Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 27 of 44




Id.

      1(d) one or more outputs; –

63.   The iPhone 6 includes several outputs, including a HD display, and multiple

wireless radios (cellular, Wi-Fi, and NFC).

64.   As supported by the disclosures of Apple, the HD Display, cellular radio, Wi-Fi

radio, and NFC radio associated with the iPhone 6 are outputs.




Technical Specifications.




PLAINTIFF’S ORIGINAL COMPLAINT                                                    27
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 28 of 44




Id.




iOS Security at p. 38.


PLAINTIFF’S ORIGINAL COMPLAINT                                          28
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 29 of 44




“Payment Token Format Reference” (“Payment Token Format Reference”), available

at

https://developer.apple.com/library/content/documentation/PassKit/Reference/Payment

TokenJSON/PaymentTokenJSON.html (last accessed April 9, 2018).

      1(e) a verifying means for determining user authorization or non-authorization,
      said verifying means receiving data from at least one of said one or more inputs,
      which data is derived from biometric or other distinctive characteristics of the user,
      said verifying means generating an identification profile for each user, wherein
      said identification profile is determined from said data, and; –

65.   The iPhone 6 includes a Touch ID sensor, and a Secure Enclave.


PLAINTIFF’S ORIGINAL COMPLAINT                                                           29
        Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 30 of 44



66.    When a user makes a purchase with Apple Pay using the iPhone 6, the user can

use Touch ID to authorize the purchase.

67.    In doing so, the Touch ID images the user’s fingerprint.

68.    The Secure Enclave chip then uses this fingerprint data and compares it to

enrolled fingerprint data to identify a match.

69.    If there is a match between the imaged fingerprint and the enrolled fingerprint

data, the Secure Enclave authorizes the Apple Pay transaction.

70.    If there is not a match, the Apple Pay transaction is not authorized.

71.    When a user registers a credit card, the card issuer generates a Device Account

Number, and sends it, along with other data, including a key used to generate dynamic

security codes unique to each transaction to the iPhone registering the credit card.

72.    The Device Account Number is stored in the Secured Element and represents a

distinctive characteristic of the user.

73.    The Secure Enclave and Secure element generate an identification profile for the

user, which includes the Device Account Number, in order for the code generator to

generate an access code.

74.    As supported by the disclosures of Apple, the Touch ID in combination with the

Secure Enclave and Secure Element performs the function of determining user

authorization or non-authorization, receiving data from at least one of said one or more

inputs, which data is derived from biometric or other distinctive characteristics of the

user, and generating an identification profile for each user, wherein said identification

profile is determined from said data, and the Touch ID, Secure Enclave, and Secure

Element are the same or equivalent structure to the disclosed verifying means, including



PLAINTIFF’S ORIGINAL COMPLAINT                                                         30
        Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 31 of 44



the fingerprint scan, comparator circuitry, data generating circuitry, and associated

technology to perform biometric scanning, comparing of biometric information, and

generating an identification profile.




“About Apple Pay” (“About Apple Pay”), available at https://support.apple.com/en-

us/HT201469 (last accessed April 9, 2018).




PLAINTIFF’S ORIGINAL COMPLAINT                                                      31
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 32 of 44




iOS Security at p. 7.




About Touch ID.




Id.




PLAINTIFF’S ORIGINAL COMPLAINT                                          32
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 33 of 44




Id.




iOS Security at p. 34.




Id.



PLAINTIFF’S ORIGINAL COMPLAINT                                          33
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 34 of 44




Apple Pay Security.




Id.




PLAINTIFF’S ORIGINAL COMPLAINT                                          34
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 35 of 44




Payment Token Format Reference.




PLAINTIFF’S ORIGINAL COMPLAINT                                          35
         Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 36 of 44




iOS Security at p. 35.




Id. at p. 38.




PLAINTIFF’S ORIGINAL COMPLAINT                                            36
         Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 37 of 44




Id. at p. 37.

       1(f) a code generator employing at least one code generating algorithm for
       generating one or more access codes based upon said identification profile wherein
       at least one of the said one or more access codes is an identification specific digital
       signature. –

75.    When a transaction is authorized by the owner of an iPhone 6, the Secure Enclave

sends signed data about the type of authentication and details about the type of

transaction to the Secure Element, tied to an Authorization Random (“AR”) value.

76.    The AR is generated in the Secure Enclave when the user first provisions a credit

card and is persisted while Apply Pay is enabled.

77.    All payment transactions originated from the iPhone 6 using Apple Pay include a

transaction specific dynamic security code with a Device Account Number (“DAN”).

78.    This dynamic security code is a one-time code and is computed using a counter

that is incremented for each new transaction and a key that is provisioned in the payment

applet during personalization and is known by the payment network and/or card issuer.

79.    The AR generated by the Secure Enclave is used in the generation of these

dynamic security codes.

80.    A random number generated by the NFC POS terminal is also used in the

generation of these dynamic security codes.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             37
        Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 38 of 44



81.    These dynamic security codes are provided to the payment network and the card

issuer, which allows the payment network and card issuer to verify each transaction.

82.    As supported by the disclosures of Apple, Secure Element is a code generator that

employs a code generating algorithm for generating an access code based upon the user’s

identification profile, which includes the provisioned key. The dynamic security code is

an identification specific digital signature.




Apple Pay Security.




PLAINTIFF’S ORIGINAL COMPLAINT                                                         38
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 39 of 44




Payment Token Format Reference.




PLAINTIFF’S ORIGINAL COMPLAINT                                          39
         Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 40 of 44




iOS Security at p. 35.




Id. at p. 37.




PLAINTIFF’S ORIGINAL COMPLAINT                                            40
         Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 41 of 44




Id. at p. 38.

83.    The other Accused Infringing Devices operate in substantially the same manner.

See, e.g.




PLAINTIFF’S ORIGINAL COMPLAINT                                                    41
         Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 42 of 44




“What is Samsung Pay, how does it work, and which banks support it?” (“What is

Samsung Pay”) (“Just like Apple Pay, Samsung Pay uses tokenisation. Card payments

are made secure by creating a number or token that replaces your card details. This

token is stored within a secure element chip on your device, and when a payment is

initiated, the token is passed to the retailer or merchant. The retailer therefore never has

direct   access   to    your    card   details.”),   available   at    https://www.pocket-

lint.com/apps/news/samsung/132981-what-is-samsung-pay-how-does-it-work-and-

which-banks-support-it (last accessed April 9, 2018).




PLAINTIFF’S ORIGINAL COMPLAINT                                                           42
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 43 of 44




“Mobile Payment Systems: How Android Pay Works” (“How Android Pay Works”),

available at https://www.trendmicro.com/vinfo/us/security/news/mobile-safety/mobile-

payment-systems-android-pay (last accessed April 9, 2018).

                                     DAMAGES

84.   Vindolor has been damaged by Defendant’s infringement of the ’391 Patent.

                               PRAYER FOR RELIEF

      Vindolor respectfully requests the Court enter judgment against Defendant:

      1.     declaring that Defendant has infringed the ’391 Patent;

      2.     awarding Vindolor its damages suffered as a result of Defendant’s

             infringement of the ’391 Patent;

      3.     awarding Vindolor its costs, attorneys’ fees, expenses, and interest; and

      4.     granting Vindolor such further relief as the Court finds appropriate.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           43
       Case 6:19-cv-00338-ADA Document 1 Filed 05/30/19 Page 44 of 44



                                  JURY DEMAND

      Vindolor demands trial by jury, Under Fed. R. Civ. P. 38.

Dated: May 30, 2019                           Respectfully Submitted

                                              /s/ Raymond W. Mort, III
                                              Raymond W. Mort, III
                                              Texas State Bar No. 00791308
                                              raymort@austinlaw.com

                                              THE MORT LAW FIRM, PLLC
                                              100 Congress Ave, Suite 2000
                                              Austin, Texas 78701
                                              Tel/Fax: (512) 865-7950

                                              ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                               44
